PER CURIAM.
This is an appeal by the defendant from a judgment entered, after non-jury trial, convicting him of buying, receiving or aiding in the concealment of stolen property. The defendant contends that the evidence was insufficient to support the conviction.
Upon reviewing the record, we find there to be substantial competent evidence to support the judgment of conviction of the trial court and, therefore, on the authority of Crum v. State, Fla.App.1965, 172 So.2d 24, we hereby affirm.
Affirmed.